DETAILED ACTION
The following NON-FINAL Office Action is in response to application 17/208238 filed on 03/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the provisional application 62/033013 filed on 08/04/2014 and the parent application 14/818053 filed 08/04/2015. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2021, 06/28/2021, 08/04/2021, 01/18/2022, and 05/19/2022 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-10, and 12-14 of U.S. Patent No. 11,010,693. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 3-8, 10-15, and 17-20 of the present application are anticipated by claims 1-3, 5, 8-10, and 12-14 of U.S. Patent No. 11,010,693.
US Patent No. 11,010,693 independent claims recite “communicating, by the network computing system and over one or more networks, with a service application executing on mobile computing devices of a plurality of users, to (i) receive a plurality of transport requests, and (ii) determine which of the plurality of transport requests have been completed”; “(ii) a graphic indicator that is moveable on the map interface”; and “(i) automatically moving the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request” in addition to the limitations of “providing”, “detecting”, “determining”, “selecting”, “in response”, and “enabling” which recite the same concepts and scope found within the limitations of “providing”, “detecting”, “determining”, “determining”, “in response”, and “configuring” present in instant application ‘238’s independent claims. 
Therefore, claims 1-3, 5, 8-10, and 12-14 of U.S. Patent No. 11,010,693 are in essence a “species” of the “generic” invention of the instant application ‘238. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Instant Application 17/208238
US Patent No. 11,010,693
Claim 1 A computer-implemented method for operating a network service for arranging transport services, the method comprising: providing a map interface on a mobile computing device of a user of the network service, the map interface including one or more features that enable the user to specify input for indicating a user-selected pickup location, and for transmitting a transport request from the mobile computing device to a computing system utilized by the network service; detecting a user-selected pickup location based on a user input; determining information associated with completed transport services of other users in a specified region of the user-selected pickup location; determining a pickup location in place of the user-selected pickup location based at least in part on the determined information associated with the completed transport services; in response to detecting the user input, causing one or more graphic indicators to be dynamically displayed on the map interface to indicate the determined pickup location as being different from the user-selected pickup location; and configuring the map interface to automatically specify the determined pickup location with the transport request upon the user providing input using the one or more features of the map interface.
Claim 1 A method of arranging a transport service, the method being performed by a network computing system and comprising:
communicating, by the network computing system and over one or more networks, with a service application executing on mobile computing devices of a plurality of users, to (i) receive a plurality of transport requests, and (ii) determine which of the plurality of transport requests have been completed;
providing, by the network computing system and over the one or more networks, a map interface on a mobile computing device of a user of the plurality of users, the map interface including (i) a selectable feature which the user can select to cause the mobile computing device to transmit a transport request, and (ii) a graphic indicator that is moveable on the map interface;
detecting a user input that causes the graphic indicator to be positioned on the map interface to indicate a requested pickup location;
determining historical location information associated with the requested pickup location from completed transport requests of other users of the plurality of users;
selecting, by the network computing system, a pickup location based at least in part on the determined historical location information of the other users;
in response to detecting the user input, causing, by the network computing system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including (i) automatically moving the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) using the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location; and
enabling the user to provide input for the selectable feature to cause the mobile computing device to transmit a corresponding transport request that automatically specifies the selected pickup location as the pickup location for the corresponding transport request.
Claim 3  The method of claim 1, wherein causing the one or more graphic indicators to be dynamically displayed includes providing a first graphic indicator that moves from the user-selected pickup location to the determined pickup location.
Claim 1 limitation - in response to detecting the user input, causing, by the network computing system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including (i) automatically moving the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) using the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location
Claim 4 The method of claim 3, wherein the first graphic indicator is provided in response to detecting the user input.
Claim 1 limitation in response to detecting the user input, causing, by the network computing system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including (i) automatically moving the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) using the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location
Claim 5 The method of claim 1, wherein determining the pickup location includes: determining a set of pickup locations in the specified region by accessing a mapping table stored in one or more memory resources of the network computing system, the mapping table including one or more individual entries that individually associate multiple specified regions with at least one corresponding determined pickup location of the set of pickup locations.
Claim 2 The method of claim 1, wherein selecting the pickup location includes:
determining a set of pickup locations in a given region associated with the requested pickup location by accessing a mapping table stored in one or more memory resources of the network computing system, the mapping table including one or more individual entries that individually associate a specified region with at least one corresponding selected pickup location of the set of pickup locations.
Claim 6 The method of claim 5, wherein the user-selected pickup location is a current location of the user, and wherein the determined pickup location is within a predefined distance of the current location of the user.
Claim 3 The method of claim 2, wherein the requested pickup location is a current location of the user, and wherein selecting the pickup location further includes:
determining the selected pickup location is within predefined distance of the current location of the user.
Claim 7 The method of claim 1, wherein the user-selected pickup location corresponds to a current location of the user.	
Claim 5 The method of claim 1, further comprising:
determining the requested pickup location as being a current location of the user.
Claim 8 A network computer system comprising: a memory resource that stores a set of instructions; and one or more processors that execute the set of instructions to cause the one or more processors to perform operations that include: providing a map interface on a mobile computing device of a user of a network service for arranging transport services, the map interface including one or more features that enable the user to specify input for indicating a user- selected pickup location, and for transmitting a transport request from the mobile computing device to a computing system utilized by the network service; detecting a user-selected pickup location based on a user input; determining information associated with completed transport services of other users in a specified region of the user-selected pickup location; determining a pickup location in place of the user-selected pickup location based at least in part on the determined information associated with the completed transport services; in response to detecting the user input, causing one or more graphic indicators to be dynamically displayed on the map interface to indicate the determined pickup location as being different from the user-selected pickup location; and configuring the map interface to automatically specify the determined pickup location with the transport request upon the user providing input using the one or more features of the map interface.
Claim 8 A network computer system comprising:
a memory resource that stores a set of instructions; and
one or more processors that execute the set of instructions to cause the one or more processors to:
communicate, by the network computer system and over one or more networks, with a service application executing on mobile computing devices of a plurality of users, to (i) receive a plurality of transport requests, and (ii) determine which of the plurality of transport requests have been completed;
provide, by the network computer system and over the one or more networks, a map interface on a mobile computing device of a user of the plurality of users, the map interface including (i) a selectable feature which the user can select to cause the mobile computing device to transmit a transport request, and (ii) a graphic indicator that is moveable on the map interface;
detect a user input that causes the graphic indicator to be positioned on the map interface to indicate a requested pickup location;
determine historical location information associated with the requested pickup location from completed transport requests of other users of the plurality of users;
select, by the network computer system, a pickup location based at least in part on the determined historical location information of the other users;
in response to detecting the user input, cause, by the network computer system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including to (i) automatically move the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) use the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location; and
enable the user to provide input for the selectable feature to cause the mobile computing device to transmit a corresponding transport request that automatically specifies the selected pickup location as the pickup location for the corresponding transport request.
Claim 10 The network computer system of claim 8, wherein causing the one or more graphic indicators to be dynamically displayed includes providing a first graphic indicator that moves from the user-selected pickup location to the determined pickup location.
Claim 8 limitation in response to detecting the user input, cause, by the network computer system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including to (i) automatically move the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) use the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location
Claim 11 The network computer system of claim 10, wherein the first graphic indicator is provided in response to detecting the user input.
Claim 8 limitation in response to detecting the user input, cause, by the network computer system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including to (i) automatically move the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) use the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location
Claim 12 The network computer system of claim 8, wherein determining the pickup location includes: determining a set of pickup locations in the specified region by accessing a mapping table stored in one or more memory resources of the network computing system, the mapping table including one or more individual entries that individually associate multiple specified regions with at least one corresponding determined pickup location of the set of pickup locations.
Claim 9 The network computer system of claim 8, wherein the memory resource further stores a mapping table and wherein executing the set of instructions that cause the one or more processors to:
determine a set of pickup locations in a given region associated with the requested pickup location by accessing the mapping table stored in the memory resource, the mapping table including one or more entries that individually associate a specified region with at least one corresponding calculated pickup location of the set of pickup locations.
Claim 13 The network computer system of claim 12, wherein the user-selected pickup location is a current location of the user, and wherein the determined pickup location is within a predefined distance of the current location of the user.
Claim 10 The network computer system of claim 8, wherein the requested pickup location is a current location of the user and wherein executing the set of instructions that cause the one or more processors to select the pickup location, further cause the one or more processors to:
determine the selected pickup location is within a predefined distance of the current location of the user.
Claim 14 The network computer system of claim 8, wherein the user-selected pickup location corresponds to a current location of the user.
Claim 10 The network computer system of claim 8, wherein the requested pickup location is a current location of the user and wherein executing the set of instructions that cause the one or more processors to select the pickup location, further cause the one or more processors to:
determine the selected pickup location is within a predefined distance of the current location of the user.
Claim 15 A non-transitory computer readable medium that stores instructions, which when executed by one or more processors of a network computing system, cause the network computing to perform operations that include: providing a map interface on a mobile computing device of a user of a network service for arranging transport services, the map interface including one or more features that enable the user to specify input for indicating a user-selected pickup location, and for transmitting a transport request from the mobile computing device to a computing system utilized by the network service; detecting a user-selected pickup location based on a user input; determining information associated with completed transport services of other users in a specified region of the user-selected pickup location; determining a pickup location in place of the user-selected pickup location based at least in part on the determined information associated with the completed transport services; in response to detecting the user input, causing one or more graphic indicators to be dynamically displayed on the map interface to indicate the determined pickup location as being different from the user-selected pickup location; and configuring the map interface to automatically specify the determined pickup location with the transport request upon the user providing input using the one or more features of the map interface.
Claim 12 A non-transitory computer readable medium that stores instructions, which when executed by one or more processors of a network computing system, cause the network computing to perform operations that include:
communicating, by the network computing system and over one or more networks, with a service application executing on mobile computing devices of a plurality of users, to (i) receive a plurality of transport requests, and (ii) determine which of the plurality of transport requests have been completed;
providing, by the network computing system and over the one or more networks, a map interface on a mobile computing device of a user of the plurality of users, the map interface including (i) a selectable feature which the user can select to cause the mobile computing device to transmit a transport request, and (ii) a graphic indicator that is moveable on the map interface;
detecting a user input that causes the graphic indicator to be positioned on the map interface to indicate a requested pickup location;
determining historical location information associated with the requested pickup location from completed transport requests of other users of the plurality of users;
selecting, by the network computing system, a pickup location based at least in part on the determined historical location information of the other users;
in response to detecting the user input, causing, by the network computing system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including (i) automatically moving the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) using the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location; and
enabling the user to provide input for the selectable feature to cause the mobile computing device to transmit a corresponding transport request that automatically specifies the selected pickup location as the pickup location for the corresponding transport request.
Claim 17 The non-transitory computer readable medium of claim 15, wherein causing the one or more graphic indicators to be dynamically displayed includes providing a first graphic indicator that moves from the user-selected pickup location to the determined pickup location.
Claim 12 limitation in response to detecting the user input, causing, by the network computing system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including (i) automatically moving the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) using the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location
Claim 18 The non-transitory computer readable medium of claim 17, wherein the first graphic indicator is provided in response to detecting the user input.
Claim 12 limitation in response to detecting the user input, causing, by the network computing system and over the one or more networks, the graphic indicator to be dynamically displayed on the map interface, including (i) automatically moving the graphic indicator to the selected pickup location so as to identify the selected pickup location as the pickup location of the transport request, and (ii) using the graphic indicator to provide the user a visual feedback that is indicative of the selected pickup location being different than the requested pickup location
Claim 19 The non-transitory computer readable medium of claim 15, wherein determining the pickup location includes: determining a set of pickup locations in the specified region by accessing a mapping table stored in one or more memory resources of the network computing system, the mapping table including one or more individual entries that individually associate multiple specified regions with at least one corresponding determined pickup location of the set of pickup locations.
Claim 13 The non-transitory computer readable medium of claim 12, wherein selecting the pickup location includes:
determining a set of pickup locations in a given region associated with the requested pickup location by accessing a mapping table stored in one or more memory resources of the network computing system, the mapping table including one or more individual entries that individually associate a specified region with at least one corresponding selected pickup location of the set of pickup locations.
Claim 20 The non-transitory computer readable medium of claim 15, wherein the user- selected pickup location corresponds to a current location of the user.
Claim 14 The non-transitory computer readable medium of claim 13, wherein the requested pickup location is a current location of the user, and wherein selecting the pickup location further includes:
determining the selected pickup location is within predefined distance of the current location of the user.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-7 are directed to a method, i.e., a process. Claims 8-14 are directed to a system and claims 15-20 are directed to a non-transitory computer readable medium, i.e., a machine. Accordingly, claims 1-20 are directed to one of the four statutory categories and have been evaluated under step 2.
Step 2A – Prong 1 
Independent Claims 1, 8, and 15 recite detecting a user-selected pickup location based on a user input; determining information associated with completed transport services of other users in a specified region of the user-selected pickup location; determining a pickup location in place of the user-selected pickup location based at least in part on the determined information associated with the completed transport services; in response to detecting the user input, causing one or more graphic indicators to be dynamically displayed on the map interface to indicate the determined pickup location as being different from the user-selected pickup location.
The claimed limitations of “detecting”, “determining”, “determining”, and “in response” are processes that under broadest reasonable interpretation covers certain methods of organizing human activity related to business relations and managing interactions between parties, e.g., a user of the network service (a passenger wanting to be picked up) and the service provider (who determines the pickup location). 
Examiner also noting that the abstract idea in the present application is similar to other abstract ideas held to be non-statutory by the courts: that collecting user selected pickup location and completed transport services information, analyzing the information to determine a pickup location, and displaying the determined pickup location the user is a concept similar to the collecting information, analyzing it, and reporting or displaying certain results of the collection and analysis of Electric Power Group. 
Step 2A – Prong 2
This judicial exception is not integrated into a practical application. Claim 1, 8, and 15 recite additional elements within the limitations of “providing” and “configuring”. “Providing a map interface on a mobile computing device of a user of the network service, the map interface including one or more features that enable the user to specify input for indicating a user-selected pickup location, and for transmitting a transport request from the mobile computing device to a computing system utilized by the network service” is extra-solution activity, specifically pre-solution activity and post-solution activity as the map interface is used to collect the user-selected pickup location from the user to perform analysis and after the system determines a pickup location, the map interface allows a user to transmit a transport request. “Configuring the map interface to automatically specify the determined pickup location with the transport request upon the user providing input using the one or more features of the map interface” is also extra solution activity, specifically configuring the map interface to specify the determined pickup location (the solution) as the pickup location within the transport request. 
Claim 8 has an additional element of a network computing system comprising a memory resource and processor. Claim 15 has an additional element of a non-transitory computer readable medium and processor. The memory resource, processor, and non-transitory computer readable medium are recited at a high level of generality such that they merely amount to mere instructions to apply the judicial exception using generic computer components. 
Accordingly, taken as a whole and a combination thereof, claims 1, 8, and 15 are not integrated into a practical application as mere instructions to apply an exception and adding insignificant extra-solution activity to the judicial exception does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the limitations of “providing” and “configuring” are pre and post solution activity of gathering user input and transmitting a transport request which is similar to receiving or transmitting data over a network (Symantec) which the courts have recognized as well-understood, routine, and conventional activity. 
Simply appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality to the judicial exception is indicative that an inventive concept is not present. 
Regarding the memory resource, processor, and non-transitory computer readable medium used to perform the abstract idea, mere instructions to apply the exception using generic computer components cannot provide an inventive step. 
None of the steps of Claims 1, 8, and 15 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The additional elements are merely insignificant extra solution activity and mere instructions to apply an exception thus, the analysis does not change when considered as an ordered combination. The additional elements do not meaningfully limit the claim. Accordingly, Claim 1, Claim 8, and Claim 15 is ineligible.
Dependent claim 5, 12, and 19 add an additional element of a mapping table stored within a memory resource. Thus, the mapping table performs the steps/functions of storing and retrieving information in memory, a well-understood, routine, and conventional activity. See MPEP 2106.05(d)(II).  
Thus, taken alone, the additional elements of claims 5, 12, and 19 do not amount to significantly more than the abstract idea. The addition of a mapping table to the existing combination of additional elements does not change the analysis because the consideration of the additional elements as an ordered combination adds nothing that is not already present when looking at the elements individually. 
Dependent claims 2-4, 9-11, and 16-18 are directed towards post-solution activities that are insignificant to the judicial exception. Interacting with a map interface, moving indicators, and changing the sizes of indicators does not limit the abstract idea of organizing human activity in any way as it does not impose meaningful limits on the judicial exception. Thus, the limitations within claims 2-4, 9-11, and 16-18 merely amount to post-solution displaying and outputting. See MPEP 2106.05(g). 
Dependent claims 6-7, 13-14, and 20 merely add additional limitations that narrow down the abstract idea identified above. The limitations merely specify further wherein the user-selected pickup location is a current location of the user and wherein the determined pickup location is within a predefined distance of the current location of the user; thus, narrowing down the abstract idea of organizing human activity, managing interactions between a user and a service provider.  
Nothing in dependent claims 2-7, 9-14, and 16-20 adds additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, Claims 1-20 are ineligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al (US 2015/0219464) in view of Amin et al (US 2013/0132246).

As per independent Claim 1, Claim 8, and Claim 15, 
Beaurepaire teaches a computer-implemented method for operating a network service for arranging transport services, the method comprising:/ A network computer system comprising: a memory resource that stores a set of instructions; and one or more processors that execute the set of instructions to cause the one or more processors to perform operations that include:/ A non-transitory computer readable medium that stores instructions, which when executed by one or more processors of a network computing system, cause the network computing to perform operations that include: (see figure 1 system (100) and ¶ 25; ¶ 75 main memory (605); ¶ 81-82 non-transitory computer readable storage medium; ¶ 85-86 processor (703))
providing a map interface on a mobile computing device of a user of the network service [for arranging transport service] (see figures 5B and 5C and associated paragraphs 66-73)
detecting a user-selected pickup location based on a user input (see Beaurepaire figure 5A and ¶ 67 where the point of interest (503) is a pick up location indicated by the user, in element 505b the user can indicate if they want to be dropped off or picked up at the place of interest depending on the mode of operation of the application in ¶ 33)
determining information associated with completed transport services of other users in a specified region of the user-selected pickup location (see Beaurepaire ¶ 34-35 where crowdsourced information (from crowd database) and information from previous users of the application (profile database) is used to determine “candidate passenger embarkation points” that are associated with the point of interest, specifically usage pattern information collected over a period of time of the user and other users relative to a point of interest are used to generate suitable embarkation points)
determining a pickup location in place of the user-selected pickup location based at least in part on the determined information associated with the completed transport services (see Beaurepaire ¶ 39 where the crowdsourcing data of databases 114 and profile information of database 112 are used to determine recommended embarkation points associated with a specified point of interest; ¶ 40 where the invention identifies the best candidate passenger embarkation point that is the safest area for the passenger to board the vehicle and that within proximity to the passenger’s inputted point of interest)
in response to detecting the user input, causing one or more graphic indicators to be dynamically displayed on the map interface to indicate the determined pickup location as being different from the user-selected pickup location (see Beaurepaire figure 5B and ¶ 69 where the point of interest (503) that the user selected in figure 5A is marked by a graphic indicator in element 507B; ¶ 29 where embarkation points are presented graphically for users to view as distinct pick up/drop off locations; see figure 5B and ¶ 69 where the point of interest 507B is distinctly different from the calculated embarkation points 509A and 509B) 

Beaurepaire teaches enabling the user to specify input for indicating a user-selected pickup location (see Beaurepaire figure 5A and ¶ 67 where the place of interest (503) is a pick up location indicated by the user, in element 505b the user can indicate if they want to be dropped off or picked up at the place of interest depending on the mode of operation of the application in ¶ 33); however, Beaurepaire does not teach providing a map interface on a mobile computing device of a user of the network service [for arranging transport services], the map interface including one or more features that enable the user to specify input for indicating a user-selected pickup location, and for transmitting a transport request from the mobile computing device to a computing system utilized by the network service and configuring the map interface to automatically specify the determined pickup location with the transport request upon the user providing input using the one or more features of the map interface.

Amin teaches:
providing a map interface on a mobile computing device of a user of the network service [for arranging transport services] the map interface including one or more features that enable the user to specify input for indicating a user-selected pickup location, and for transmitting a transport request from the mobile computing device to a computing system utilized by the network service (see Amin figure 3C and ¶ 68 where the map interface allows the user to input a pickup location or automatically uses the user’s current location as the selected location and the user may select an indicator to request transport services; see also ¶ 21 and 13 where the mobile computing device enables the user to request transport services and ¶ 19 where after the user provides the request the system arranges the service)
configuring the map interface to automatically specify the determined pickup location with the transport request upon the user providing input using the one or more features of the map interface (¶ 94-98 where in ¶ 95 and figure 4A the user can select the element 310 “service location identifier” (as shown in figures 3C and 3E and ¶ 68) to view suggestions of various locations/venues in their vicinity and where user selection of recommended point of interest “Nanigans SF” in element 430 will change the pickup location/element 310 to “Nanigans SF”; ¶ 96-98 where the recent and nearby suggested pickup locations can be determined through historical data or through user queries; ¶ 41-46 where in ¶ 41 after the user selects a recommended point of interest as the pickup location, the location data is provided to the on-demand service system)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Beaurepaire invention with the Amin providing a map interface on a mobile computing device of a user of the network service [for arranging transport services], the map interface including one or more features that enable the user to specify input for indicating a user-selected pickup location, and for transmitting a transport request from the mobile computing device to a computing system utilized by the network service and configuring the map interface to automatically specify the determined pickup location with the transport request upon the user providing input using the one or more features of the map interface with the motivation of allowing the user to expedite the process of requesting transport by automatically reading the user’s location as the point of interest (see Amin ¶ 68), allowing the user to interact with the map to view various points of interest (see Amin ¶ 92), and allowing the user to select a recommended point of interest to use as a pickup location. 

As per dependent Claim 3, Claim 10, and Claim 17,
Beaurepaire/Amin teaches the method of claim 1, the network computer system of claim 8, and the non-transitory computer readable medium of claim 15. 
Beaurepaire does not teach, but Amin teaches:
wherein causing the one or more graphic indicators to be dynamically displayed includes providing a first graphic indicator that moves from the user-selected pickup location to the determined pickup location (¶ 103-105 where the user’s location or selected pick up location is represented on the map by a pin and the user can interact with the displayed map in order to change a service location; ¶ 39 where the user can select a different location for pickup; ¶ 40 “the user can manually provide user location input by entering an address (e.g., with a number, street, city, state) or by manipulating and moving a service location graphic/icon on a map that is displayed”; see also ¶ 41-46 and 96-98; Examiner clarifying that by either 1) selecting a recommended point of interest instead of a user’s current location or 2) changing the pickup location from one location to another suggested by the system (recent or nearby locations), the graphic indicator will move from the user’s selected pickup location to a determined pickup location)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Beaurepaire invention with the Amin wherein causing the one or more graphic indicators to be dynamically displayed includes providing a first graphic indicator that moves from the user-selected pickup location to the determined pickup location with the motivation of increasing user convenience as the user can change their pickup location by entering/selecting a different location or by manually dragging an indicator (see para. 40). 

As per dependent Claim 4, Claim 11, and Claim 18,
Beaurepaire/Amin teaches the method of claim 3, the network computer system of claim 10, and the non-transitory computer readable medium of claim 17. 
Beaurepaire teaches:
wherein the first graphic indicator is provided in response to detecting the user input (see Beaurepaire figure 5A and ¶ 67 where the point of interest (503) is a pick up location indicated by the user, in element 505b the user can indicate if they want to be dropped off or picked up at the place of interest depending on the mode of operation of the application in ¶ 33; figure 5B and ¶ 69 where the point of interest (503) that the user selected in figure 5A is marked by a graphic indicator in element 507B;)

As per dependent Claim 5, Claim 12, and Claim 19,
Beaurepaire/Amin teaches the method of claim 1, the network computer system of claim 8, and the non-transitory computer readable medium of claim 15. 
Beaurepaire teaches:
wherein determining the pickup location includes: determining a set of pickup locations in the specified region by accessing a mapping table stored in one or more memory resources of the network computing system, the mapping table including one or more individual entries that individually associate multiple specified regions with at least one corresponding determined pickup location of the set of pickup locations (see Beaurepaire ¶ 35 where the crowd databases, which may exist within the embarkation platform within system (100), hold information which associate a restaurant, the point of interest, to a variety of recommended drop-off or pickup locations near the restaurant, the embarkation points; ¶ 39 where the crowdsourcing data of database 114 is used to determine one or more recommended embarkation points associated with a specified point of interest)

As per dependent Claim 6 and Claim 13,
Beaurepaire/Amin teaches the method of claim 5 and the network computer system of claim 12. 
Beaurepaire teaches:
wherein the determined pickup location is within a predefined distance of the user-selected pickup location (see Beaurepaire ¶ 40 where determine the candidate embarkation points involve identifying if the embarkation points are within proximity to the point of interest)

Beaurepaire does not teach wherein the user-selected pickup location is a current location of the user.

Amin teaches:
wherein the user-selected pickup location is a current location of the user (see Amin figure 3C and ¶ 68 where the map interface allows the user to input a pickup location or automatically uses the user’s current location as the selected location)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Beaurepaire invention with the Amin wherein the user-selected pickup location is a current location of the user with the motivation of allowing the user to expedite the process of requesting transport by automatically reading the user’s location as the point of interest (see Amin ¶ 68) and allowing the user to interact with the map to view various points of interest (see Amin ¶ 92). 

As per dependent Claim 7, Claim 14, and Claim 20,
Beaurepaire/Amin teaches the method of claim 1, the network computer system of claim 8, and the non-transitory computer readable medium of claim 15. 
Beaurepaire does not teach wherein the user-selected pickup location corresponds to a current location of the user.
Amin teaches:
wherein the user-selected pickup location corresponds to a current location of the user (see Amin figure 3C and ¶ 68 where the map interface allows the user to input a pickup location or automatically uses the user’s current location as the selected location)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Beaurepaire invention with the Amin wherein the user-selected pickup location corresponds to a current location of the user with the motivation of allowing the user to expedite the process of requesting transport by automatically reading the user’s location as the point of interest (see Amin ¶ 68) and allowing the user to interact with the map to view various points of interest (see Amin ¶ 92). 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al (US 2015/0219464) in view of Amin et al (US 2013/0132246) as applied to claims 1, 8, and 15 above, further in view of Lee et al (US 2015/0143275). 

As per dependent Claim 2, Claim 9, and Claim 16,
Beaurepaire/Amin teaches the method of claim 1, the network computer system of claim 8, and the non-transitory computer readable medium of claim 15. 
Beaurepaire teaches:
the first graphic indicator identifying the determined pickup location and the second graphic indicator identifying the user-selected pickup location (see Beaurepaire figure 5B and ¶ 69 where the point of interest (503) that the user selected in figure 5A is marked by a graphic indicator in element 507B; ¶ 29 where embarkation points are presented graphically for users to view as distinct pick up/drop off locations; see figure 5B and ¶ 69 where the point of interest 507B is distinctly different from the calculated embarkation points 509A and 509B; Examiner clarifying that the second graphic indicator is the point of interest indicator and the first graphic indicator is the embarkation points indicator)

Beaurepaire/Amin does not teach wherein causing the one or more graphic indicators to be dynamically displayed includes enlarging a first graphic indicator on the map interface as compared to a second graphic indicator.

Lee teaches:
wherein causing the one or more graphic indicators to be dynamically displayed includes enlarging a first graphic indicator on the map interface as compared to a second graphic indicator (see Lee ¶ 165 and figure 6 where as the guide ball is dragged towards the recommended word, the word becomes bigger in size (figure 6C); the word being the first graphic indicator)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Beaurepaire/Amin invention with the Lee wherein causing the one or more graphic indicators to be dynamically displayed includes enlarging a first graphic indicator on the map interface as compared to a second graphic indicator with the motivation of increasing user convenience as the determined pickup location/first graphic indicator is enlarged and thus, visually conveys to the user that the pickup location has distinctly changed from the user-selected pickup location to the determined pickup location.

Conclusion               
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoo et al. (US2017/0193404) teaches determining a pickup location based on information associated with completed transport services of other users.
                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 10 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628